Title: To George Washington from the Salem Volunteers, 31 January 1776
From: Salem Volunteers
To: Washington, George



Sir
Salem [Mass.] Jany 31. 1776.

The General Court of this colony having, pursuant to your request, issued orders for raising upwards of 4000 men to serve in the army that is under your Excellency’s immed⟨ia⟩te command; till the first day of April next, & of that number directed that 91 be inlisted in the town of Salem; in consequence therof the militia were mustered, the resolves of the Court read to them, and the importance of manning the lines at Cambridge &

Roxbury was urged: But great numbers of the inhabitants being at sea, many impressed on board the British ships, a considerable number in the American armed vessels & privateers, one hundred employed as a seacoast guard, & perhaps double that number already in the army, of the residue two or three only presented themselves to serve on the common establishment of the army. We were therefore induced to try another method, & the Comtee of Safety gave the inlisting orders to a worthy man & good soldier, who had served as a lieut. in the army the last campaign; & offered a months pay in advance to all who would inlist under him: but this measure also proved ineffectual. Hence the persons whose names are subjoined inhabitants of the town of Salem convinced that ’tis of the last importance to the United Colonies & essential to the safety of this colony, to defend the lines at Cambridge & Roxbury, have agreed (as ’tis not in their power to do any thing more or better) to form themselves into a company of volunteers, to serve in the army till the first day of April next without pay; and they now sir beg leave to tender themselves to your Excellency, to be employed as you shall think best; and pray they may by the bearer, who is one of the company, be made acquainted with your Excellency’s pleasure.
